PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zhou, Minhua
Application No. 16/799,115
Filed: 24 Feb 2020
For: METHOD AND APPARATUS FOR SUB-PICTURE BASED RASTER SCANNING CODING ORDER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 26, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before January 24, 2022, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed October 22, 2021.  Accordingly, the application became abandoned by law on January 25, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1,200; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay.  

The request for continued examination filed herewith petition will not be considered, it was not accompanied by a proper submission required under 37 CFR 1.114.  Therefore, request for continued examination is improper.

The application is being referred to the Office of Data Management for processing into a patent.







Telephone inquiries concerning this decision should be directed to at (571) 272-2991.  Telephone inquiries related to processing as a patent should be directed to the Office of Data Management at (571) 272-4200.




/TERRI S JOHNSON/Paralegal Specialist, OPET